Citation Nr: 1302507	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  12-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include on a secondary basis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, to include on a secondary basis.

3.  Entitlement to an increased rating for total knee replacement with degenerative joint disease of the right knee with scars, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1977.

By rating action dated April 2011, the Regional Office (RO) concluded new and material evidence had been received, and reopened the Veteran's claims for service connection for low back and right hip disabilities.  The claims were denied on the merits.  In addition, the RO denied an increased rating for the Veteran's service-connected right knee disability.  A November 2011 rating decision denied TDIU.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board).

By rating decision dated October 2009, the RO denied the Veteran's claims for service connection for low back and right hip disabilities, both to include as secondary to service-connected disability.  He was notified of this determination and of his right to appeal by a letter dated that month, but a timely appeal was not received.  The Veteran subsequently sought to reopen his claims.  

The April 2011 rating decision reflects that the RO reopened the claims for service connection for low back and right hip disabilities.  Thus, it considered the claim without regard to finality of the previous determination, and decided the claims on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

During the hearing before the undersigned in November 2012, the Veteran withdrew his claim for entitlement to automotive and adaptive equipment or for adaptive equipment only.  Accordingly, this determination is limited to the issues set forth on the cover page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims for service connection for low back and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 2009 rating decision denied the Veteran's claims for service connection for low back and right hip disabilities.

2.  The evidence received subsequent to the October 2009 rating decision includes evidence linking the Veteran's low back disability to his service-connected right knee disability.  This evidence was not of record at the time of the prior final denial and is not cumulative or redundant.

3.  The evidence received subsequently to the October 2009 rating action includes evidence of a current right hip disorder.  This evidence was not of record at the time of the prior final denial and is not cumulative or redundant.

4.  The Veteran's right knee disability is manifested by severe pain and limitation of motion.

5.  Service connection is in effect for total knee replacement with degenerative joint disease of the right knee with scars, evaluated as 60 percent disabling; major depressive disorder, evaluated as 50 percent disabling; arthritis with chondromalacia of the left knee, evaluated as 10 percent disabling; and for tinnitus, evaluated as 10 percent disabling.

6.  The Veteran completed some college, and has work experience as a painter and brick mason, and in construction.  He last worked in 2007.

7.  The Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  An October 2009 rating decision, which denied the Veteran's claim for service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2012).

2.  Evidence received subsequent to the October 2009 rating decision is new and material, and therefore, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).

3.  An October 2009 rating decision, which denied the Veteran's claim for service connection for a right hip disability, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2012).

4.  Evidence received subsequent to the October 2009 rating decision is new and material, and therefore, the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).

5.  The criteria for a 60 percent evaluation for total knee replacement with degenerative joint disease of the right knee with scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).

6.  A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  In light of the favorable finding with regard to the claim as to whether new and material evidence has been received to reopen claims for entitlement to service connection for low back and right hip disabilities, and the favorable determinations regarding the claim for an increased rating for the Veteran's right knee disability and the claim for TDIU, no further discussion of VCAA compliance is warranted at this time.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for low back and right hip disabilities was denied by the RO in October 2009 on the basis that there was no evidence of either condition in service, nor was a low back or right hip disorder related to a service-connected disability.

The evidence of record at the time of the October 2009 determination included the service treatment records and VA outpatient treatment records.  The service treatment records are negative for complaints or findings concerning the low back or right hip.  

VA outpatient treatment records disclose the Veteran was seen in February 2004 and reported chronic low back pain.  The diagnostic impression was chronic low back pain with intermittent sciatica.  He was seen for back and hip pain in August 2004.

Since the October 2009 VA examination, additional pertinent VA medical records have been received.  X-rays of the right hip revealed mild osteoarthritis of the right hip.  X-rays of the lumbosacral spine in December 2007 demonstrated degenerative changes.  When the Veteran was seen in January 2011, the examiner indicated the Veteran had developed back pain from limping.  

The findings of a link between the Veteran's back pain and his service-connected right knee disability, as well as the presence of a right hip disability establish an element of service connection which was missing at the time the claims were previously denied.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claims for service connection for low back and right hip disabilities.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the October 2009 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claims.  Thus, having determined that new and material evidence has been received, the claims for service connection for low back and right hip disabilities are reopened.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation may be assigned for knee replacement (prosthesis) for 1 year following implantation of prosthesis.  A 60 percent rating may be assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  Diagnostic Code 5010.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A rating of 40 percent is warranted for impairment of the tibia and fibula manifested by nonunion, with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 40 percent evaluation may be assigned for ankylosis of the knee in flexion between 10 and 20 degrees.  With ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

VA outpatient treatment records disclose the Veteran was seen in January 2010 for knee pain.  It was reported he had a brace on his right knee.  With the brace on, range of motion was from 10 to 80 degrees.  Out of the brace, range of motion was 0-120 degrees, passively.  He complained of pain superiorly to the knee.  

The Veteran was afforded a VA examination in August 2010.  There were three scars, all of which were superficial, and not disfiguring.  They did not limit the Veteran's motion, and did not result in any limitation of function.  An examination demonstrated he walked with a normal gait, and did not require any assistive device for ambulation.  Weakness of the right knee was present.  There was no edema, instability, abnormal movement, effusion, tenderness, heat, deformity, guarding of movement or subluxation.  Range of motion was from 0-140 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Ligament stability tests were within normal limits.  The diagnosis was status post total knee replacement of the right knee with degenerative joint disease, with scars.  The examiner noted there was weakness and the Veteran reported pain.

VA outpatient treatment records disclose the Veteran was seen in January 2011 for continued pain and discomfort of the right total knee arthroplasty.  He reported daily pain.

On VA examination in May 2011, it was noted the Veteran used a cane and right knee brace.  An examination revealed leg lengths were equal.  There was minimal soft effusion.  Range of motion testing showed extension of 5 degrees with no pain and flexion of 5-100 degrees with pain at 100 degrees.  The examiner indicated this showed the Veteran had a minimal flexion contracture of the right knee.  Range of motion testing was done three times, and there was evidence of pain as noted above, but no evidence of fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  He had good stability in the mediolateral plane and 1+ instability in the anteroposterior plane.  He had no clicks or crepitations, but the Veteran stated he had clicking sounds from the right knee.  The diagnosis was right knee degenerative joint disease with residual pain.  The examiner stated the condition was stable.  

The Veteran was afforded a general medical examination by the VA in August 2011.  Extension was to -5 degrees with pain throughout motion.  Flexion was from -5 to 110 degrees with pain starting at 90 degrees.  The examiner noted there was objective evidence of pain on active motion as well as after three repetitions.  There was no additional limitation of motion after repetitive motion.  The diagnosis was degenerative joint disease of the right knee with knee replacement.  It was noted the Veteran ambulated independently with a limp.

During the hearing before the undersigned in November 2012, the Veteran testified his right knee hurts all the time, and that the severity of the pain increases when he walks.  He asserted that after walking about 100 yards, the knee starts to stiffen.  The Board notes his comments are consistent with the medical records which, for example, establish he reported daily pain in January 2011.

The Veteran's right knee disability is manifested by limitation of motion and pain.  In light of the Veteran's testimony to the effect he can walk only very short distances before his symptoms begin, and that he experiences constant right knee pain, resolving doubt in the Veteran's favor, the Board finds that a 60 percent evaluation is warranted for his service-connected right knee disability.  Since more than one year has elapsed since the right knee replacement, this is the maximum schedular evaluation that can be assigned.  See Diagnostic Code 5056.

The Board has also considered whether the Veteran's service-connected right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to either disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

	III.  TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

Service connection is in effect for total knee replacement of the right knee with degenerative joint disease and scars, evaluated as 60 percent disabling; major depressive disorder evaluated as 50 percent disabling; arthritis with chondromalacia of the left knee, evaluated as 10 percent disabling; and for tinnitus; evaluated as 10 percent disabling.

The record shows the Veteran has work experience as a painter, brick mason and in construction.  He reportedly last worked in August 2007.  He completed some college.

A VA psychiatric examination in May 2011 shows the Veteran reported difficulty sleeping, and stated he slept only three to four hours a night.  He was noted to be depressed.  He claimed his appetite had decreased and he had lost weight.  He also stated he had lost interest in activities he previously enjoyed and that his energy level was low.  The diagnosis was major depressive disorder, and a Global Assessment of Functioning score of 55 was assigned.  The examiner concluded total occupational and social impairment due to his psychiatric disability was not present.  She noted that while there was no deficiency in family relations, work or school, the Veteran's psychiatric disability resulted in reduced reliability and productivity.  It was reported the Veteran isolated himself from others and had no friends.  Finally, the Veteran stated it was hard for him to get out of bed on some days.  

Following the May 2011 VA examination of the joints, the examiner conceded the Veteran would have problems carryout out strenuous employment, such as brick laying or painting due to his knee and low back disabilities, but he should be able to carry out sedentary activities.  

The Board also notes the comments made on the August 2011 VA general medical examination concerning the Veteran's employability.  The examiner stated the Veteran's knee disabilities resulted in decreased mobility, problems lifting and carrying and difficulty reaching.  The examiner concluded the Veteran's medical conditions did not preclude employability.  It was noted his right hip, low back and bilateral knee disabilities imposed some limitations, such as limited standing, no bending of the right knee and no lifting over 40 pounds, he was capable of performing sedentary employment without limitations.

The Board concedes the VA examiners have opined that neither the Veteran's psychiatric nor his orthopedic disabilities, by themselves, preclude employment.  The record demonstrates, however, that he sleeps only a few hours each night, and this was attributed to his service-connected tinnitus, and the Veteran insists there are days he is unable to get out of bed due to his psychiatric disability.  In light of the physical limitations imposed by his service-connected knee disabilities, with resolution of reasonable doubt, the Board finds the Veteran is unable to work due to the severity of his service-connected disabilities.  


ORDER

New and material evidence having been received, the claims for service connection for a low back disability and a right hip disability are reopened, and the appeal, to this extent, is granted.

A 60 percent evaluation for total knee replacement with degenerative joint disease of the right knee with scars is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.

A TDIU is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.



REMAND

Although the above decision reopened the claims for service connection for low back and right hip disabilities, additional development of the record is required prior to appellate consideration of the reopened claims.

The record establishes the Veteran has degenerative joint disease of the low back.  Following the May 2011 VA examination, the examiner opined that it was less likely as not that the Veteran's lumbar spine condition was caused by or due to his service-connected right knee disability.  He commented the low back disorder was in keeping with his age and his stressful occupations as a painter and brick layer.  

The examiner also stated the Veteran right hip pain emanated from his back and that he did not have a separate right hip disability.  However, X-rays previously demonstrated osteoarthritis of the right hip.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2012).

It is clear the VA examiner failed in May 2011 to address the question of whether the Veteran's low back disability was aggravated by his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran's claims folder to the examiner who conducted the May 2011 VA examination.  The examiner should note that degenerative joint disease of the right hip has been diagnosed, and he should address this matter.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected right knee disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the diagnosed low back disability, or any currently diagnosed right hip disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  If the examiner who conducted the May 2011 VA examination is not available, schedule a VA joints examination and request the examiner respond to the questions set forth above.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


